LOTTINGER, Judge.
Defendant, appellees, has filed a petition for a rehearing herein. Plaintiff-appellant has moved to strike the petition for a rehearing filed by the appellees on the grounds that it was not timely filed. The decision in this matter was rendered on June 30, 1967, a Friday, and mailed immediately and our records show that the notice of judgment arrived in New Orleans, the domicile of defendant’s counsel, on July 3, 1967, but is not .dated as to receipt. Defendant’s counsel verify that the notice was not received until July S, 1967, due to the fact that their office was closed on the Third and Fourth of July in honor of Independence Day. Since the notice of judgment was received on July 5, 1967 and the application for rehearing was filed on July 19, 1967, same was timely filed. The fourteen days as prescribed starts to run after, but not including, the date of actual receipt of such notice.
See Rule XI, Sec. 1 & 2 of Uniform Rules Court of Appeal, also Wanless v. La. Real Estate Board, 243 La. 801, 147 So.2d 395.
For the above and foregoing reasons, the motion to strike the petition for a rehearing herein is overruled.